Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on September 20th, 2021, which claims 1-13 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-13 are pending in the application and have been examined below, of which, claims 1, 7, and 13 are presented in independent form.



Effective Date
Effective date that has been considered for this application is September 22nd, 2020.

Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Information Disclosure Statement
The information disclosure statements filed on September 20th, 2021 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Valdiviezo Basauri et al. (US Publication No. 2014/0229922 – hereinafter, Basauri) in view of Muske (US Patent No. 10,002,064 – hereinafter, Muske).
Regarding claim 1:
Basauri discloses a processor implemented method comprising: 
receiving, via one or more hardware processors, one or more 5source codes as input for identification of redundant function-level slicing calls, wherein the one or more source codes comprises one or more functions, wherein the one or more functions comprises one or more points of interest (POIs) (FIG. 1 and associated text, such as, “the defect analysis tool (100) is configured to receive the source code from a software development application… to obtain one or more potential defect definitions.” (See paras [0025]  [0026]). FIG. 2 and associated text, such as, “In STEP 200, a potential defect definition is obtained... The potential defect definition may be used to identify one or more potential defects within source code. Any number of potential defects may be identified based on one or more criteria defined by the potential defect definition.” (See para [0061]). “For purposes of this disclosure, source code may refer to any set of statements written in one or more programming languages... A statement may be any instruction, declaration, operation, expression, and/or recognizable element of source code... The source code may include a fully functional program and/or any executable subset of a program such as a function, class, library, declaration, user-defined type, and/or any code segment including one or more syntactically verifiable statements.” (See para [0015])); 
identifying, via the one or more hardware processors, one or 10more slicing criteria corresponding to each of the one or more POIs by processing the one or more POIs in the one or more functions (FIG. 1 and associated text, such as, “The defect analysis tool (100) may match one or more statements within the source code to a search criteria defined by the potential defect definition. The search criteria may include a usage of one or more program objects within the source code (i.e., any access and/or modification of a program object by a statement within source code).” (See paras [0029] – [0031])); 
identifying, via the one or more hardware processors, a first set of function-level slicing calls by processing the one or more source codes based on the one or more slicing criteria for generating a set of 15code slices, wherein each function-level slicing call in the first set of function-level slicing calls corresponds to (i) the one or more slicing criteria and (ii) a function among the one or more functions (FIG. 1 and associated text, such as, “the defect analysis tool (100) includes functionality to identify a potential defect within source code based on a potential defect definition. In one or more embodiments of the invention, the defect analysis tool (100) is configured to parse and scan the source code in order to identify one or more potential defects. The defect analysis tool (100) may match one or more statements within the source code to a search criteria defined by the potential defect definition. The search criteria may include a usage of one or more program objects within the source code (i.e., any access and/or modification of a program object by a statement within source code).” (See para [0029]). “the defect analysis tool (100) includes functionality to identify, based on the potential defect definition, one or more program objects necessary for analysis of the potential defect. In one or more embodiments of the invention, the one or more program objects may include any program object which can potentially lead to an occurrence of the potential defect.” (See para [0033]). “the defect analysis tool (100) includes functionality to extract a program slice (i.e., a subset) from the source code having the potential defect. The program slice may be a contiguous or non-contiguous subset of the source code. In one or more embodiments of the invention, the program slice is executable. In one or more embodiments of the invention, the defect analysis tool (100) is configured to extract the program slice after identifying the potential defect within the source code.” (See para [0036])); 
generating, via the one or more hardware processors, one or more program dependence graphs (PDGs) based on the one or more 20slicing criteria and the function corresponding to each of the function- level slicing call in the first set of function-level slicing calls, wherein 36the one or more PDGs include data and control dependencies that can impact values of variables in the one or more slicing criteria (FIG. 1 and associated text, such as, “the model generator (105) includes functionality to generate a finite state machine (FSM) to model the program slice. In one or more embodiments of the invention, the FSM is generated based upon one or more model variables (i.e., data-abstracted variables, data-abstracted control variables, and/or predicate-abstracted Boolean variables). Accordingly, in one or more embodiments of the invention, the FSM is an abstraction of one or more behaviors of the program slice which have the potential to cause an occurrence of the potential defect. The FSM is composed of one or more states and one or more transitions between the states. Each state of the FSM represents a state of one or more model variables at a given point in the execution path of the program slice.” (See para [0048])); and 
Basauri discloses “the defect analysis tool (100) includes functionality to verify a potential defect (i.e., confirm whether the potential defect is a real defect or a non-defect).” (See para [0038]), but Basauri does not explicitly teach:
classifying, via the one or more hardware processors, using the generated one or more PDGs, each of the function-level slicing call in 5the first set of function-level slicing calls as one of (i) redundant or (ii) non-redundant.
But, Muske discloses:
classifying, via the one or more hardware processors, using the generated one or more PDGs, each of the function-level slicing call in 5the first set of function-level slicing calls as one of (i) redundant or (ii) non-redundant (“The method further computes one or more set of cnv variables through the data flow analysis using a cnv variables identifier module. The method further checks using a cnv variables checker module whether the one or more assertion variables are cnv variables at the assertion program points. Further, it determines whether the verification calls for each assertion generated corresponding to each warning is redundant or not using a redundant calls identifier module. In addition to this, in the next step where the method skips the redundant verification calls to cause efficient elimination of false positives. And finally in the last step, identifying redundant verification calls to cause efficient elimination of false positives and invoking the model checker to verify a non-redundant assertion verification call and to eliminate the corresponding static analysis warning as false positive depending on the outcome of the verification using an assertion verifier module.” (See Col. 2, lines 53-67). FIG. 2 and associated text, such as, “In the preferred embodiment at step 208, the cnv variables checker module (112) checks whether an assertion variable is a cnv variable or not. And if it is a cnv variable then in the next step at 210, the redundant calls identifier module (114) is configured to identify a model checking call to verify the corresponding assertion as redundant. In the preferred embodiment at step (212) when an assertion variable is not a cnv variable, the assertion verifier module (116) invokes the model checker to verify the assertion from the plurality of assertions. Based on the verification result the warning corresponding to the assertion verified, is determined as an error or a false positive.” (See Col. 11, lines 28-46)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muske into the teachings of Basauri because that would have provided a system and a method to identify redundant verification calls to model checker for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives as suggested by Muske (See Col. 2, lines 43-47).

Regarding claim 2:
The rejection of claim 1 is incorporated, Basauri further discloses wherein generating a 10code slice in the set of code slices using a function-level slicing call comprises removing a set of program statements directly or indirectly belonging to the function associated with the function-level slicing call based on the one or more slicing criteria corresponding to the function- level slicing call, wherein removing the set of program statements does 15not affect values of variables in the one or more slicing criteria (“Generally, data abstraction involves reducing a set of possible states for the program object. In one or more embodiments of the invention, a state of a program object may refer to a unique set of values and/or attributes of the program object which define a status of the program object during execution of the program slice. Data abstraction may involve modeling program behaviors which may lead to an occurrence of the potential defect in the program slice. In one or more embodiments of the invention, the model generator (105) is configured to perform data abstraction by excluding program behaviors (from the model) which do not have potential to cause an occurrence of the potential defect to be produced and/or which have no bearing on reproduction of the potential defect.” (See para [0039])).

Regarding claim 3:
The rejection of claim 1 is incorporated, Basauri further discloses wherein the step of classifying a function-level slicing call in the first set of function-level slicing calls as one of (i) redundant or (ii) non-redundant using the one 20or more PDGs comprises, 
37traversing the data and control dependencies of the variables in the one or more slicing criteria corresponding to the function-level slicing call (FIG. 3 and associated text, such as, “In STEP 315, an executable program slice having the potential defect is extracted from the source code. The program slice may be extracted by iterating (or otherwise traversing) each statement of the source code and adding statements to the program slice as necessary. In one or more embodiments of the invention, the potential defect is identified based on one or more matches made to a search criteria defined by the potential defect definition.” (See para [0069])); 
checking if a predefined condition is satisfied for the function 5corresponding to the function-level slicing call (FIG. 3 and associated text, such as, “In one or more embodiments of the invention, the potential defect is identified based on one or more matches made to a search criteria defined by the potential defect definition. The program slice may include only source code capable of producing an occurrence of the potential defect (e.g., based on the potential defect definition). In one or more embodiments of the invention, source code which has no bearing on reproducibility of the potential defect are excluded from the program slice” (See para [0069])); and 
But Basauri does not explicitly teach:
classifying the function-level slicing call into any one of (i) redundant if the check is not satisfied or (ii) non-redundant if the check is satisfied.
However, Muske discloses:
classifying the function-level slicing call into any one of (i) redundant if the check is not satisfied or (ii) non-redundant if the check is satisfied (FIG. 2 and associated text, such as, “In the preferred embodiment at step 208, the cnv variables checker module (112) checks whether an assertion variable is a cnv variable or not. And if it is a cnv variable then in the next step at 210, the redundant calls identifier module (114) is configured to identify a model checking call to verify the corresponding assertion as redundant. In the preferred embodiment at step (212) when an assertion variable is not a cnv variable, the assertion verifier module (116) invokes the model checker to verify the assertion from the plurality of assertions. Based on the verification result the warning corresponding to the assertion verified, is determined as an error or a false positive.” (See Col. 11, lines 28-46)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muske into the teachings of Basauri because that would have provided a system and a method to identify redundant verification calls to model checker for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives as suggested by Muske (See Col. 2, lines 43-47).

Regarding claim 4:
The rejection of claim 3 is incorporated, Basauri further discloses wherein checking the predefined condition for a function comprises checking whether at least one assignment included directly or indirectly in the function is a data dependency of only variables used in a set of caller functions of the function (“In one or more embodiments of the invention, the program slice includes all statements from the source code that have the potential to cause, directly or indirectly, an occurrence of the potential defect to be produced and/or are necessary for maintaining executability of the program slice.” (See para [0037])).



Regarding claim 5:
The rejection of claim 4 is incorporated, Basauri further comprises a set of caller functions, wherein the set of caller functions of a function comprises functions that directly or indirectly call the function (“In one or more embodiments of the invention, the program slice includes all statements from the source code that have the potential to cause, directly or indirectly, an occurrence of the potential defect to be produced and/or are necessary for maintaining executability of the program slice.” (See para [0037])).

Regarding claim 6:
The rejection of claim 1 is incorporated, but, Basauri does not explicitly teach:
slicing the one or more source codes based on the non-redundant 38function-level slicing calls to obtain a set of source codes for processing of the one or more source codes. 
However, Muske discloses:
slicing the one or more source codes based on the non-redundant 38function-level slicing calls to obtain a set of source codes for processing of the one or more source codes  (“The method further computes one or more set of cnv variables through the data flow analysis using a cnv variables identifier module. The method further checks using a cnv variables checker module whether the one or more assertion variables are cnv variables at the assertion program points. Further, it determines whether the verification calls for each assertion generated corresponding to each warning is redundant or not using a redundant calls identifier module. In addition to this, in the next step where the method skips the redundant verification calls to cause efficient elimination of false positives. And finally in the last step, identifying redundant verification calls to cause efficient elimination of false positives and invoking the model checker to verify a non-redundant assertion verification call and to eliminate the corresponding static analysis warning as false positive depending on the outcome of the verification using an assertion verifier module.” (See Col. 2, lines 53-67)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muske into the teachings of Basauri because that would have provided a system and a method to identify redundant verification calls to model checker for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives as suggested by Muske (See Col. 2, lines 43-47).

Regarding claim 7
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 8:
The rejection of base claim 7 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

	

Regarding claim 9:
The rejection of base claim 7 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

	Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

	Regarding claim 11:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

	Regarding claim 12:
The rejection of base claim 7 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 13:
This is a non-transitory machine readable information storage medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US Publication No. 2013/0326472) discloses generating a model slice based on the components of the model affecting the particular behavior of the physical system represented by the model. The model slice may be a simplified model relative to the model of the physical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        September 29th, 2022